124 S.E.2d 527 (1962)
256 N.C. 557
Thelma VANCE
v.
Rev. T. R. HAMPTON, Marshall Hall, Chairman of the Board of Deacons; Albert Herndon, Manuel Lowery, and Glenn Wells, Members of the Board of Deacons; and Willie Hinton, Chairman of the Board of Trustees of Mount Calvary Baptist Church of Gastonia, North Carolina; and Excelsior Credit Union.
No. 163.
Supreme Court of North Carolina.
March 21, 1962.
*530 Garland & Eck and Robert L. Bradley, Jr., Gastonia, for plaintiff-appellant.
Mullen, Holland & Cooke, Gastonia, for defendants-appellees.
PER CURIAM.
An assignment of error not supported by an exception is ineffectual. Barnette v. Woody, 242 N.C. 424, 88 S.E.2d 223. Here, no exception appears in the entire case on appeal. Hence, there is no basis for the assignments of error appellant attempts to set forth; and no question of law is presented to this Court for decision. Rigsbee v. Perkins, 242 N.C. 502, 87 S.E.2d 926; Tynes v. Davis, 244 N.C. 528, 94 S.E.2d 496. See Rules 19(3) and 21, Rules of Practice in the Supreme Court, 254 N.C. 783, et seq. Purported exceptions appearing nowhere except in the assignments of error will not be considered on appeal. Holden v. Holden, 245 N.C. 1, 95 S.E.2d 118.
The only question raised by an exception to the judgment is whether errorof law appears upon the face of the record. Lowie & Co. v. Atkins, 245 N.C. 98, 95 S.E.2d 271, and cases cited. Here, no error of law appears on the face of the record. Hence, Judge Walker's order of August 15, 1961, is affirmed.
It is noted that neither Judge Farthing's order of June 16, 1961, nor Judge Walker's order of August 15, 1961, dismisses the action. If plaintiff should file a complaint herein and defendants should answer, and an issue is raised by the pleadings as to the validity of the action taken at the meeting held July 18, 1961, the findings of fact or recitals in Judge Walker's order of August 15, 1961, relevant solely in determining whether the temporary restraining order of July 29, 1961, should be continued in effect or dissolved, will not be binding upon the parties at trial.
Affirmed.
SHARP, J., took no part in the consideration or decision of this case.